TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-05-00834-CV



                      Life Care Centers of America, Inc., Appellant

                                             v.

         Texas Property and Casualty Insurance Guaranty Association, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
       NO. GN403160, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                         MEMORANDUM OPINION


              Appellant has filed an unopposed motion to dismiss its appeal. We grant the

motion and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                          __________________________________________

                                          David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellant’s Motion

Filed: February 17, 2006